J-S09006-20
J-S09007-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK LEE MILLER                            :
                                               :
                       Appellant               :   No. 2513 EDA 2019

          Appeal from the Judgment of Sentence Entered July 1, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001451-2018


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK LEE MILLER                            :
                                               :
                       Appellant               :   No. 2514 EDA 2019

          Appeal from the Judgment of Sentence Entered July 1, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001452-2018


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                           Filed: December 30, 2020

       Appellant, Mark Lee Miller, appeals from the judgments of sentence

entered following his convictions of incest at CP-45-CR-0001451-2018 and

aggravated indecent assault at CP-45-CR-0001452-2018.            At the time of


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S09006-20
J-S09007-20

sentencing, the trial court deemed Appellant to be a Tier-III offender and

ordered Appellant to comply with the Sexual Offenders Registration and

Notification Act (“SORNA”), 42 Pa.C.S. §§9799.10 et seq., as modified by Act

10 and Act 29 of 2018 (“SORNA II”). Upon careful review, we affirm in part

and vacate the portion of Appellant’s judgments of sentence deeming him to

be a Tier-III offender under SORNA II, and remand for further proceedings

consistent with this memorandum.

       We consider only the procedural history of this case because the

underlying facts of this matter are not pertinent to this appeal. On July 1,

2019, Appellant pled nolo contendere to the crimes stated above.1 That same

day the trial court sentenced Appellant to serve an aggregate term of

incarceration of five to ten years, followed by ten years of probation. The trial

court also ordered Appellant to register as a Tier-III offender under SORNA II.

       On July 10, 2019, Appellant filed post-sentence motions in the above-

captioned cases, in which he challenged the constitutionality of SORNA II. At

that time, our Supreme was still considering the case of Commonwealth v.

Torsilieri, No. 37 MAP 2018, 2020 WL 3241625 (Pa. filed June 16, 2020). In

Appellant’s post-sentence motions, he raised claims identical to the issues

upon which the trial court in Torsilieri deemed SORNA II unconstitutional.


____________________________________________


1 This Court has long noted that in “terms of its effect upon a case, a plea of
nolo contendere is treated the same as a guilty plea.” Commonwealth v.
Laszczynski, 715 A.2d 1185, 1187 n.3 (Pa. Super. 1998) (quoting
Commonwealth v. Nelson, 666 A.2d 714, 717 (Pa. Super. 1995)).

                                           -2-
J-S09006-20
J-S09007-20

Appellant’s Post-Sentence Motion, 9/10/19, at 2-3. “On July 19, 2019, the en

banc panel [of the Court of Common Pleas of Monroe County that had been

empaneled to hear a variety of challenges to SORNA II raised by other SORNA

registrants] entered an order (“the SORNA order”) denying the constitutional

challenges to SORNA [II].” Trial Court Opinion, 10/11/19, at 2. Based on the

SORNA order, the trial court denied Appellant’s post-sentence motions without

a hearing on July 22, 2019. Id.    These timely appeals followed.     Both

Appellant and the trial court complied with Pa.R.A.P. 1925. We will address

these two cases in a single memorandum, and observe that Appellant has filed

with this Court appellate briefs under each of the captions set forth above that

are essentially identical in the issues set forth and the arguments presented.

      Appellant presents the following issues for our review:

      1. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
      AND ABUSED ITS DISCRETION IN FAILING TO FIND THAT SORNA
      DENIES THE DEFENDANT DUE PROCESS UNDER ARTICLE 1 AND
      11 OF THE PENNSYLVANIA CONSTITUTION BECAUSE IT CREATES
      AN IRREBUTTABLE PRESUMPTION THAT THOSE CONVICTED OF
      ENUMERATED OFFENSES “POSE A HIGH RISK OF COMMITTING
      ADDITIONAL    SEXUAL    OFFENSES”    DEPRIVING    THOSE
      INDIVIDUALS OF THE FUNDAMENTAL RIGHT TO REPUTATION?

      2. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
      AND ABUSED ITS DISCRETION IN FAILING TO FIND THAT SORNA
      DENIES THE DEFENDANT PROCEDURAL DUE PROCESS UNDER
      ARTICLE 11 OF THE PENNSYLVANIA CONSTITUTION BECAUSE IT
      UNLAWFULLY IMPINGES ON THE RIGHT TO REPUTATION
      WITHOUT NOTICE AND AN OPPORTUNITY TO BE HEARD?

      3. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
      AND ABUSED ITS DISCRETION IN FAILING TO FIND THAT SORNA
      DENIES THE DEFENDANT PROCEDURAL DUE PROCESS UNDER
      THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED

                                       -3-
J-S09006-20
J-S09007-20

     STATES CONSTITUTION BECAUSE IT UNLAWFULLY RESTRICTS
     LIBERTY AND PRIVACY WITHOUT NOTICE AND AN OPPORTUNITY
     TO BE HEARD?

     4. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
     AND ABUSED ITS DISCRETION IN FAILING TO FIND THAT SORNA
     VIOLATES SUBSTANTIVE DUE PROCESS UNDER THE STATE AND
     FEDERAL CONSTITUTIONS, U.S. CONST. AMEND. XIV, PA.
     CONST. ART. I, § 1, BECAUSE SORNA DEPRIVES INDIVIDUALS OF
     INALIENABLE RIGHTS AND FAILS TO SATISFY STRICT SCRUTINY?

     5. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
     AND ABUSED ITS DISCRETION IN FAILING TO FIND THAT SORNA
     CONSTITUTES CRIMINAL PUNISHMENT AND THEREFORE
     VIOLATES THE SEPARATION OF POWERS DOCTRINE BECAUSE IT
     USURPS THE EXCLUSIVE JUDICIAL FUNCTION OF IMPOSING A
     SENTENCE?

     6. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
     AND ABUSED ITS DISCRETION IN FAILING TO FIND THAT SORNA
     CONTRAVENES THE 5TH, 6TH AND 14TH AMENDMENTS OF THE
     UNITED STATES CONSTITUTION AND THE CORRESPONDING
     PROTECTIONS OF THE PENNSYLVANIA CONSTITUTION BECAUSE
     AS A CRIMINAL PUNISHMENT, SORNA CANNOT BE IMPOSED
     WITHOUT DUE PROCESS, NOTICE AND OPPORTUNITY TO
     CONTEST ITS IMPOSITION, AND ENSURING THAT EACH FACT
     NECESSARY TO SUPPORT THE MANDATORY SENTENCE IS
     SUBMITTED TO A JURY AND PROVEN BEYOND A REASONABLE
     DOUBT PURSUANT TO APPRENDI V. NEW JERSEY, 530 U.S.
266 (2000) AND ALLEYNE V. UNITED STATES, 1570 U.S. 99
     (2013)?

     7. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
     AND ABUSED ITS DISCRETION IN FAILING TO FIND SORNA
     CONSTITUTES CRIMINAL PENALTIES AND THEREFORE THE
     IMPOSITION OF MANDATORY LIFETIME SEX OFFENDER
     REGISTRATION FOR NEARLY ALL TIER III OFFENSES IS A CRUEL
     AND UNUSUAL PUNISHMENT IN VIOLATION OF THE EIGHTH AND
     FOURTEENTH   AMENDMENTS     TO    THE   UNITED    STATES
     CONSTITUTION AND ARTICLE I, SECTION 13 OF THE
     PENNSYLVANIA CONSTITUTION?

     8. WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
     AND ABUSED ITS DISCRETION IN FAILING TO FIND SORNA

                               -4-
J-S09006-20
J-S09007-20

      CONSTITUTES CRIMINAL PUNISHMENT, THEREFORE 42 PA.
      C.S.A. § 9799.24(E)(3) VIOLATES THE SIXTH AMENDMENT TO
      THE UNITED STATES CONSTITUTION AND THE CORRESPONDING
      PROVISION OF THE PENNSYLVANIA CONSTITUTION AS IT
      ENHANCES THE DEGREE OF PUNISHMENT BEYOND THE
      OTHERWISE PROSCRIBED SORNA REQUIREMENTS ON A FINDING
      OF CLEAR AND CONVINCING EVIDENCE AS OPPOSED TO BEYOND
      A REASONABLE DOUBT AND THE DEFENDANT DOES NOT HAVE
      AN ABILITY TO SUBMIT THE QUESTION TO A JURY?

Appellant’s Brief at 5-8.

      We address Appellant’s eighth issue first, wherein he challenges the

procedure under SORNA II for determining whether an individual is a sexually

violent predator (“SVP”). Appellant’s Brief at 56-61. Appellant concludes that

the trial court erred in failing to find that SORNA II constitutes criminal

punishment, and “therefore 42 Pa.C.S. § 9799.24(e)(3) violates the Sixth

Amendment to the United States Constitution and the corresponding provision

of the Pennsylvania Constitution, as it enhances the degree of punishment

beyond the otherwise proscribed SORNA [II] requirements on a finding of clear

and convincing evidence as opposed to beyond a reasonable doubt and the

defendant does not have an ability to submit the question to a jury.” Id. at

60-61.

      Recently, in Commonwealth v. Butler, 226 A.3d 972 (Pa. 2020), our

Supreme Court determined that this issue lacks merit. The Court held that the

registration, notification, and counseling requirements of SORNA II “do not

constitute criminal punishment and therefore the procedure for designating




                                    -5-
J-S09006-20
J-S09007-20

individuals as SVPs under [42 Pa.C.S. §] 9799.24(e)(3) is ... constitutionally

permissible.” Id. at 976. Accordingly, Appellant’s contrary claim fails.

       We next address Appellant’s first seven issues together, as they are all

claims identical to the matters considered by our Supreme Court in Torsilieri.

Therefore, Torsilieri guides our disposition in this case.

       In Torsilieri, the Commonwealth appealed from the trial court’s order

deeming SORNA II unconstitutional under multiple legal theories pertaining to

the registration and reporting requirements set forth in Subchapter H of the

statute. More specifically, the trial court:

       concluded that the registration and notification provisions of
       Revised Subchapter H[2] violated [Torsilieri’s] right to due process
       by impairing his right to reputation, as protected by the
       Pennsylvania Constitution, through the utilization of an
       irrebuttable presumption. The court also concluded that the
       statute violated his right to due process under the United States
       and Pennsylvania Constitutions because the statutory system
       failed to provide the requisite notice and opportunity to be heard.
       It also concluded that Revised Subchapter H violated the
       separation of powers doctrine because the General Assembly’s
       enactment of Revised Subchapter H essentially removed the trial
       court’s ability to fashion an individualized sentence. Finally, the
       court held that the statute violated Alleyne and Apprendi by
       allowing “the imposition of enhanced punishment based on an
       irrebuttable presumption of future dangerousness that is neither
       determined by the finder of fact nor premised upon proof beyond
       a reasonable doubt.” The court, therefore, vacated [Torsilieri’s]
       sentence to the extent it required him to comply with Revised
       Subchapter H’s sexual offender registration provisions.

Torsilieri, 2020 WL 3241625 at *3 (citation omitted).


____________________________________________


2 The Supreme Court uses the term “Revised Subchapter H” to refer to
Subchapter H as it appears under SORNA II.

                                           -6-
J-S09006-20
J-S09007-20

      In order to resolve all of the constitutional challenges, the Torsilieri

Court concluded that factual and credibility findings were necessary regarding

whether “the legislative determinations underpinning Revised Subchapter H

[of SORNA II] … (1) that all sexual offenders pose a high risk of recidivation

and (2) that the tier-based registration system of Revised Subchapter H

protects the public from the alleged danger of recidivist sexual offenders …

have been undermined by recent scientific studies….” Id. at *21.

      In our recent decision in Commonwealth v. Mickley, ___ A.3d ___,

1258 EDA 2019 (Pa. Super. filed September 24, 2020), we recognized the

following with regard to Torsilieri and its conclusion compelling a remand to

the trial court for development of an evidentiary record:

            The Torsilieri Court did not reach the merits of any of the
      constitutional claims at issue, determining instead that the factual
      record was not sufficiently developed in the trial court. The Court
      concluded a remand was appropriate “to allow the parties to
      address whether a consensus has developed to call into question
      the relevant legislative policy decisions impacting offenders’
      constitutional rights.” Id. at *13. The Court stated:

                   We recognize that the Commonwealth parties
            relied upon our recent statement in Muniz, rejecting
            [ ] expert evidence calling into question the
            legislature’s assessment of sexual offender recidivism
            risks and the effectiveness of tier-based registration
            systems. In light of this reliance, we emphasize that
            all cases are evaluated on the record created in the
            individual case. Thus, a court need not ignore new
            scientific evidence merely because a litigant in a prior
            case provided less convincing evidence. Indeed, this
            Court will not turn a blind eye to the development of
            scientific research, especially where such evidence
            would demonstrate infringement of constitutional
            rights.

                                     -7-
J-S09006-20
J-S09007-20

                   Nevertheless, we also emphasize that it will be
            the rare situation where a court would reevaluate a
            legislative policy determination, which can only be
            justified in a case involving the infringement of
            constitutional rights and a consensus of scientific
            evidence undermining the legislative determination.
            We reiterate that while courts are empowered to
            enforce constitutional rights, they should remain
            mindful that “the wisdom of a public policy is one for
            the legislature, and the General Assembly’s
            enactments are entitled to a strong presumption of
            constitutionality rebuttable only by a demonstration
            that they clearly, plainly, and palpably violate
            constitutional requirements.”

                                    * * *

                   Accordingly, we conclude that the proper
            remedy is to remand to the trial court to provide both
            parties an opportunity to develop arguments and
            present additional evidence and to allow the trial court
            to weigh that evidence in determining whether [the
            Commonwealth] has refuted the relevant legislative
            findings supporting the challenged registration and
            notification provisions of Revised Subchapter H.
Id. at *21 (emphasis added) (citations omitted).

Mickley, ___ A.3d at ___, 1258 EDA 2019 at * 9-10.

      Instantly, the trial court denied without a hearing Appellant’s post-

sentence motions, which raised claims identical to those at issue in Torsilieri.

In doing so, the trial court relied exclusively on the SORNA order. See Order,

7/23/19, at 1 ¶ 1 (denying Appellant’s constitutional challenges “for the

reasons set forth in the separate en banc order of this Court”); Trial Court

Opinion, 10/11/19, at 2 (“The SORNA [o]rder stated the reasons for the

denial”). The trial court further noted Appellant’s “challenge will ultimately


                                     -8-
J-S09006-20
J-S09007-20

rise or fall with our Supreme Court’s decision in the Torsilieri appeal.” Id.

However, the SORNA order contains no analysis of the Torsilieri issues.

SORNA Order, 7/18/19, at 2-3.

      Here, there is no evidence of record to decide any of the issues before

us. Thus, following Torsilieri, we vacate the order denying Appellant’s post-

sentence motions and remand for a hearing at which the parties can present

evidence for and against the relevant legislative determinations discussed

above. Otherwise, we affirm Appellant’s judgments of sentence in all other

respects.

      Judgments of sentence vacated in part and affirmed in part.       Case

remanded for further proceedings consistent with this memorandum and

Torsilieri. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/20




                                     -9-